Dec 20 2013, 6:11 am
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.
ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

KATHRYN C. BYROM                                GREGORY F. ZOELLER
Kendallville, Indiana                           Attorney General of Indiana

                                                ROBERT J. HENKE
                                                AARON J. SPOLARICH
                                                Deputy Attorney General
                                                Indianapolis, Indiana

                                                THERESA SEARLES
                                                Department of Child Services
                                                Albion, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION OF )
THE PARENT-CHILD RELATIONSHIP OF:   )
S.T., Minor Child,                  )
                                    )
T.T., Father,                       )
                                    )
        Appellant-Respondent,       )
                                    )
               vs.                  )                No. 57A03-1304-JT-150
                                    )
INDIANA DEPARTMENT OF CHILD         )
SERVICES,                           )
                                    )
        Appellee-Petitioner.        )


                     APPEAL FROM THE NOBLE SUPERIOR COURT
                         The Honorable Michael J. Kramer, Judge
                              Cause No. 57D02-1207-JT-12


                                     December 20, 2013
                  MEMORANDUM DECISION - NOT FOR PUBLICATION

BROWN, Judge


        T.T. (“Father”) appeals the involuntary termination of his parental rights to his

child, S.T. Father raises one issue, which we revise and restate as whether the evidence is

sufficient to support the trial court’s judgment terminating his parental rights. We affirm.

                            FACTS AND PROCEDURAL HISTORY

        On September 19, 2006, Father signed a paternity affidavit indicating that he was

the biological father of S.T., who was born on September 17, 2006. Father had a criminal

history prior to S.T.’s birth and in July 2007 was sentenced to three years for domestic

battery as a class D felony and a concurrent sentence of one year for possession of

marijuana as a class A misdemeanor with all but 180 days suspended. 1 On January 3,

2008, his probation officer filed a petition for probation violation, and Father admitted

the violation on March 10, 2008. In October 2009, he was convicted of criminal trespass

as a class A misdemeanor and battery as a class B misdemeanor and was sentenced to

180 days for each offense.2 On December 10, 2009, Father was sentenced to ninety days

for resisting law enforcement as a class A misdemeanor for an offense committed on July

1, 2009. Under another cause number, Father was sentenced that same day to fifteen

years for manufacturing methamphetamine as a class B felony with five years suspended

for an offense committed on April 20, 2009.


        1
           The chronological case summary (“CCS”) for these offenses does not list an offense date but
lists April 27, 2007, as the “date filed” and “orig file date.” State’s Exhibit 5.
        2
         The CCS for these offenses does not list an offense date but lists July 2, 2009, as the “date filed”
and “orig file date.” State’s Exhibit 5.
                                                     2
       In April 2011, the Department of Child Services (“DCS”) received a report that

C.H. (“Mother”) was arrested for possession of precursors of methamphetamine and had

been using methamphetamine in front of her children.3 At some point, Mother was in the

hospital and had placed S.T. and her brother D.H. with her parents.

       On April 19, 2011, S.T. and D.H. were removed from Mother’s care because the

children were with Mother’s parents, who had used methamphetamine in front of the

children, and Mother could not be located when she was released from the hospital. DCS

later learned that Mother did not have stable housing and was using methamphetamine.

S.T. and D.H. were placed in licensed foster care, and DCS filed a petition alleging that

the children were each a child in need of services (“CHINS”). At the time, Father was

incarcerated in Westville Correctional Facility for manufacturing methamphetamine.

       On May 13, 2011, S.T. was adjudicated a CHINS. On June 16, 2011, the court

entered a dispositional order which did not include specific provisions related to Father.

At some point, Father contacted the court to find out how to contact S.T. On October 21,

2011, the court entered an order on periodic case review which stated that Father “will

continue to communicate with the child through letters during the course of his

incarceration” and ordered Father to complete a number of actions upon his release from

incarceration. Appellant’s Appendix at 17.

       S.T. is considered to be emotionally disabled and has been diagnosed with reactive

detachment disorder and occupational defiant disorder. S.T. also has significant dental

needs and will require braces, and may also have some type of “auto immune disorder.”

Transcript at 31.
       3
           Mother signed a consent for adoption and does not participate in this appeal.
                                                      3
      S.T. was placed in two foster homes and then placed with V.R., S.T.’s fourth

cousin and a licensed foster parent, and V.R.’s husband in January 2012. S.T.’s behavior

has improved since her most recent placement and she is happy and has developed a

strong bond with them. In her current placement, she receives regular medical and dental

checkups and regularly attends individual counseling. When she was first placed with

V.R. and her husband, S.T. had “a lot of lack of direction,” was “pretty wild,” wanted to

argue with everybody, and “seemed to be about 6 to 8 months behin[d] all the other

children her age.” Id. at 56, 59. After counseling, S.T. has “changed a lot” and has

progressed greatly with a lot of instruction and help from V.R., V.R.’s husband, and pre-

school teachers. Id. at 56. S.T. also “came to [V.R. and her husband] as if she were a 30

year old person wanting to boss everybody around and be in control of everything, she

had no trust,” but by the time of the termination hearing she was “to the level of maybe a

10 year old of responsibility for herself” and was doing “wonderful” in school. Id. at 57,

58.

      On June 13, 2011, the court entered an order of paternity which ordered Father to

pay child support in the amount of $1.00 per week beginning March 11, 2011. At the

time of the termination hearing there was no documentation that the child support was

being paid according to Kids Tracks.

      On July 6, 2012, the court entered an order on periodic case review and ordered

Father to participate in substance abuse, psychological, and parenting-risk assessments

and follow all recommendations. The court also ordered Father to enter a halfway house

upon his release from incarceration. On September 21, 2012, the court ordered Father to


                                            4
seek and participate in all available substance abuse treatment classes and parenting

classes while incarcerated and to inquire about the CLIFF program while incarcerated;

however, Father did not participate in any parenting or substance abuse classes.

       Father was available for court hearings by telephone and was provided

information regarding the CHINS case and S.T.’s care. Father wrote to S.T. sporadically.

During the approximate two year length of the case, Father wrote S.T. about twelve

letters and sent handkerchiefs with pictures of cartoon characters on them. Initially, S.T.

hoarded Father’s letters, but by the time of the termination hearing, V.R. would read the

letters to her, but S.T. did not seem interested and would be “off running and playing

after the first couple of sentences.” Id. at 65.

       On July 27, 2012, DCS filed a petition for involuntary termination of the parent-

child relationship between Father and S.T. On March 28, 2013, the court held a hearing

on the petition to terminate. At the time of the hearing, S.T., who was then six and one-

half years old, had been removed from her parents’ care for approximately twenty-three

months and had resided with V.R. and her husband for approximately fifteen months.

Father was still incarcerated for manufacturing methamphetamine, his release date was

scheduled for August 25, 2014, and S.T. had not expressed interest in visiting Father.

       Dominque Carmer, the family case manager (“FCM”), testified that to her

knowledge Father had not participated in any substance abuse or parenting classes. 4 The

       4
         With respect to the CLIFF program, the following exchange occurred during the re-cross
examination of the FCM:

       [Father’s Counsel]:   Miss Carmer do you know if he’s at a facility that has the CLIFF
                             program available?

       [FCM]:                Um, I believe that it’s offered at all DOC.
                                                 5
FCM testified that the continuation of the parent-child relationship posed a threat to

S.T.’s well-being, stating:

        S.T. does not have a significant relationship with her dad because he’s been
        incarcerated since before her third birthday um, they have never had the
        chance to build a relationship um, she now is in, has been in a stable home
        for um, a little over a year and it’s the first stable home that she has been in
        ever um, because he’s not, his release date is not for another year it would
        take time to build that stable relationship; he hasn’t participated in services
        while incarcerated um, and so he would need work um, significantly to do
        that and S.T. um, S.T. is scared of him just because she doesn’t know him
        um, and so that’s a barrier to them building a relationship as well.

Id. at 23-24. When asked what concerns she had if termination were not granted, the

FCM testified: “[C]oncerns would be that um, possible um, detriment toward S.T. of the

loss of the stable relationship that she has with the relatives that she’s currently placed

um, the time frame for um, when the possible reunification would take place because um,

[Father’s] out date is not for another year um, just emotional detriment to S.T. in that



        [Father’s Counsel]:   It’s not.

        [FCM]:                Okay.

        [Father’s Counsel]:   So do you know if he’s at a facility that has it?

        [FCM]:                Um, no that’s why he was asked to inquire about it.

        [Father’s Counsel]:   Did you inquire about it as his family case manager to help him
                              out?

        [FCM]:                I did not no.

        [Father’s Counsel]:   But you ordered him to do it?

        [FCM]:                Correct.

        [Father’s Counsel]:   Not knowing if it was even available?

        [FCM]:                He was ordered to do it correct, to inquire about it.

Transcript at 54-55.
                                                  6
manner.” Id. at 24. The FCM also believed that the problems which led to S.T.’s

removal would not be remedied because Father was still incarcerated and would be

incarcerated for the next year and he did not have the ability to work towards

reunification.   The FCM also testified that reunifying S.T. with Father would be

detrimental to S.T.’s well-being, and that if termination was granted, the plan for S.T.

would be for adoption by her current relative placement.

       Wini Rogers, the court appointed special advocate (“CASA”), testified that S.T. is

“doing well, very good” in her current placement and that V.R.’s home is clean and safe.

Id. at 85. The CASA testified that she thought that the plan for V.R. and her husband to

adopt S.T. following termination would be a “good move” and agreed with that plan. Id.

at 86. On cross-examination, the CASA acknowledged that she was unaware of Father’s

plans upon release. On redirect examination, the CASA stated that all children need

permanency and security, that S.T. has a strong bond with her brother, and that S.T. and

her brother should be together and adopted together.

       Father testified that he was in two programs that would alter his projected release

date. Specifically, he was in a problem solving program that he should have completed

the previous Tuesday, but the teacher quit, and that his completion of that class would

result in a reduction of his sentence by 180 days. Father also stated that he was in a

G.E.D. program which he began about a month prior to the beginning of his problem

solving class, and that he would receive a “time cut” of six months for the completion of

his G.E.D. Id. at 93. He testified that following his completion of the two programs he

would be released in August 2013, that the CLIFF program was not available at Westville


                                            7
Correctional Facility, and that he signed up for substance abuse and parenting class the

second day of his incarceration but has not been offered those classes because of

Department of Correction policy. Father further testified that he had to complete his

G.E.D. before entering a substance abuse class and that once he completes his problem

solving class he would be able to start his substance abuse class because he can be in only

two classes at one time. Regarding child support, he testified that $4.34 is garnished

from his pay every month. Father’s plan following release was to live with his sister in

Kendallville and, although he did not have employment available “right off the bat,” he

stated he has a work history, that his brother-in-law has transportation, and that he was

going to try to obtain a job with him. Id. at 103.

       At the end of the hearing, the court took the matter under advisement. On March

28, 2013, the court entered an order terminating Father’s parental rights to S.T.

Specifically, the court’s order states:

                                   FINDINGS OF FACT

       The court finds by clear and convincing evidence that:

                                          *****

       7.     The child has been diagnosed with Reactive Attachment Disorder
              and Oppositional Defiant Disorder. Upon her placement with
              relatives in January, 2012, the child was defiant, argumentative, and
              difficult to control.

       8.     The child was placed in counseling at that time.

       9.     The child has responded well to the placement and counseling and
              her behavior has improved, but the child continues to suffer from
              emotional problems[.]



                                             8
10.   The child has bad memories of [F]ather and is afraid of contact with
      him.

11.   The child has significant dental problems, has caps on teeth, has lost
      her upper “baby” teeth prior to the eruption of the permanent teeth,
      and will need braces.

12.   The child may also suffer from an auto-immune disease. She has
      been ill and missed school each week since December, 2012.

13.   The child requires a great deal of attention and patience from her
      caregiver.

14.   The child has difficulty with verbal expression.

15.   The child is very bonded to her younger half-brother.

16.   The parental rights to the child’s younger brother have been
      terminated and he will be adopted by the current relative placement
      for both children.

17.   Father has been continuously incarcerated in the Indiana Department
      of Correction since prior to the date the child was removed.

18.   Father is serving a sentence for manufacturing methamphetamine
      and will be on probation upon his release.

19.   Father’s current release date is estimated to be in August, 2014, but
      if he completes programs the date could be sooner.

20.   In 57D02-1104-JC-046 in addition to requirements if he were
      released from custody, [F]ather was ordered to attempt to enter the
      CLIFF program at the Department of Correction or to attempt to
      complete substance abuse treatment and a parenting class. Father
      has not entered any of the programs and testified that the failure was
      due to the Department of Correction’s policy.

21.   Father is in a Problem Solving Class and GED class and cannot enter
      any additional classes.

22.   Father has approximately fourteen (14) criminal convictions, some
      of which include convictions for manufacturing methamphetamine,
      felony domestic battery, felony operating a vehicle while
      intoxicated, battery, possession of methamphetamine, possession of

                                     9
      marijuana, and resisting law enforcement.     Father has prior
      violations of probation which resulted in revocation and a jail
      sentence.

23.   Once he is release[d], [F]ather will live with his sister and her
      husband, who will provide shelter, food, and transportation. He has
      no job prospects at this time.

24.   The child’s Department of Child Services [FCM] testified that if
      [F]ather’s parental rights are not terminated, she fears the child’s
      loss of a stable home and relationship, the amount of time it could
      take to reunify the child with [F]ather, and the emotional effect on
      the child.

25.   Father was ordered to pay support in the amount of One-Dollar
      ($1.00) per week. The [FCM] testified that the state child support
      collection records indicate that no payments have been received.
      Father testified that support payments have been withheld from his
      state pay.

26.   Father has sent eight (8) to ten (10) letters to the child since she was
      removed.

27.   DCS has developed a permanency plan of adoption for the children
      by the relatives with whom the child is placed.

28.   The Court Appointed Special Advocate in the case testified that the
      home of the placement and prospective adoption is clean, the child
      has her own room, and she is well-fed and cared for.

                        CONCLUSIONS OF LAW

A.    There is a reasonable probability that the conditions that resulted in
      the children’s removal and reasons for the placement outside the
      child’s home will not be remedied because [F]ather is unable to care
      for the child.

B.    Twenty-three (23) months have elapsed since the child was removed
      from his mother and twenty-one (21) months since the dispositional
      decree was entered.

C.    Termination is in the best interests of the child in that she needs
      permanency and a stable home and not face the reasonable
      possibility of removal from what has become her home.

                                     10
      D.     As of the date [F]ather is currently scheduled to be released, the
             child would have been removed forty (40) months, which is an
             unreasonable length of time. The time by which [Father] could
             reasonably be considered for placement is even longer.

      E.     The child’s placement outside her present placement would remove
             her from her half-brother, to whom she is bonded.

      F.     The child has needs that can best be met by termination of parental
             rights and adoption.

      G.     The Noble County Office of the Indiana Department of Child
             Services has a satisfactory plan for the care and treatment of the
             child, which is continued placement in foster care through the
             CHINS case and future adoption by relatives.

Appellant’s Appendix at 5-7.


                                     DISCUSSION

      When reviewing the termination of parental rights, we will not reweigh the

evidence or judge the credibility of the witnesses. Bester v. Lake Cnty. Office of Family

& Children, 839 N.E.2d 143, 147 (Ind. 2005). Instead, we consider only the evidence

and reasonable inferences that are most favorable to the judgment. Id. In accordance

with Ind. Code § 31-35-2-8(c), the trial court’s judgment contains specific findings of

fact and conclusions thereon. We therefore apply a two-tiered standard of review. First,

we determine whether the evidence supports the findings, and second, we determine

whether the findings support the judgment. Id. In deference to the trial court’s unique

position to assess the evidence, we will set aside the court’s judgment terminating a

parent-child relationship only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208

(Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied, 534 U.S. 1161, 122 S. Ct.


                                           11
1197 (2002); see also Bester, 839 N.E.2d at 147. Thus, if the evidence and inferences

support the trial court’s decision, we must affirm. Id.

       “The traditional right of parents to establish a home and raise their children is

protected by the Fourteenth Amendment of the United States Constitution.” In re M.B.,

666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. Although parental rights are of a

constitutional dimension, the law provides for the termination of these rights when

parents are unable or unwilling to meet their parental responsibilities. In re R.H., 892

N.E.2d 144, 149 (Ind. Ct. App. 2008). Moreover, a trial court need not wait until a child

is irreversibly harmed before terminating the parent-child relationship.        McBride v.

Monroe Cnty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003).

       Before parental rights may be involuntarily terminated in Indiana, the State is

required to allege and prove, among other things:

       (B)    that one (1) of the following is true:

              (i)     There is a reasonable probability that the conditions
                      that resulted in the child’s removal or the reasons for
                      placement outside the home of the parents will not be
                      remedied.

              (ii)    There is a reasonable probability that the continuation
                      of the parent-child relationship poses a threat to the
                      well-being of the child.

              (iii)   The child has, on two (2) separate occasions, been
                      adjudicated a child in need of services;

       (C)    that termination is in the best interests of the child; and

       (D)    that there is a satisfactory plan for the care and treatment of the
              child.



                                              12
Ind. Code § 31-35-2-4(b)(2).        The State’s burden of proof for establishing these

allegations in termination cases “is one of ‘clear and convincing evidence.’” In re G.Y.,

904 N.E.2d 1257, 1260-1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-2 (2008)), reh’g

denied. “[I]f the court finds that the allegations in a petition described in section 4 of this

chapter are true, the court shall terminate the parent-child relationship.” Ind. Code § 31-

35-2-8(a) (emphasis added).

       Father challenges some of the trial court’s findings and the court’s conclusion that

there is a reasonable probability that the conditions that resulted in S.T.’s removal and

reasons for the placement outside the home will not be remedied because Father is unable

to care for S.T. DCS argues that Father’s challenges to the factual findings are merely a

request to reweigh the evidence and that the evidence and reasonable inferences drawn

from that evidence support the findings challenged by Father. DCS contends that it

presented sufficient evidence that Father would not remedy the conditions that resulted in

S.T.’s removal and/or the reasons for continued placement outside of Father’s home.

A.     Findings

       We initially address Father’s arguments regarding some of the findings in the trial

court’s order.

       1.        Paragraph 10

       Father points to Paragraph 10 which states: “The child has bad memories of

[F]ather and is afraid of contact with him.” Appellant’s Appendix at 6. Without citation

to the record, Father argues that he had been regularly communicating with S.T. while

incarcerated via “letter and handkerchiefs with pictures,” that “[r]elative placement


                                              13
explained that S.T. hoarded the letters, framed one, and had started a pillow with

another,” and that S.T. worked on writing letters back to Father.5 Appellant’s Brief at 10.

Father also contends that while the FCM explained that S.T. was unsure, scared, and had

memories that were not positive with Father, the FCM never stated that S.T. was afraid of

contact with Father.

       During cross-examination, the FCM testified that S.T. stated that “she’s unsure of

[Father], she’s scared of him, she has memories of her dad that aren’t positive

memories.” Transcript at 40. V.R. testified that after S.T. received Father’s letters and

handkerchiefs she usually hoarded them and that initially V.R. and S.T. would place the

handkerchiefs in picture frames and started a pillow with the handkerchiefs, but after

receiving the third or fourth handkerchief, S.T. would usually place the handkerchief in a

drawer. We cannot say that the trial court clearly erred in Paragraph 10.

       2.      Paragraph 20

       Father alleges that DCS did not present sufficient evidence to support Paragraph

20 which states:

       In 57D02-1104-JC-046 in addition to requirements if he were released from
       custody, father was ordered to attempt to enter the CLIFF program at the
       Department of Correction or to attempt to complete substance abuse
       treatment and a parenting class. Father has not entered any of the programs
       and testified that the failure was due to the Department of Correction’s
       policy.

Appellant’s Appendix at 6. Without citation to the record, Father argues that he was not

able to attempt to enter the CLIFF program because it was not available at Westville

       5
          We remind Father that Ind. Appellate Rule 46(A)(8)(a) provides that “[t]he argument must
contain the contentions of the appellant on the issues presented, supported by cogent reasoning. Each
contention must be supported by citations to the authorities, statutes, and the Appendix or parts of the
Record on Appeal relied on, in accordance with Rule 22.”
                                                  14
Correctional Facility and had signed up for parenting and substance abuse classes but had

not been placed in either program by the Department of Correction by the date of the

termination hearing. We cannot say that Father’s argument suggests that Paragraph 20

was not supported by the evidence as the court acknowledged Father’s testimony.

      3.     Paragraph 23

      Father alleges that sufficient evidence does not support Paragraph 23 which states:

      Once he is release[d], father will live with his sister and her husband, who
      will provide shelter, food, and transportation. He has no job prospects at
      this time.

Id. Without citation to the record, Father argues that he explained that he had the

potential for employment with his brother-in-law, had a history of maintaining

employment, and ultimately plans to work to support S.T.        We note that on cross-

examination, when asked whether he had secured employment following his

incarceration, Father responded by stating: “Um, no mam that’s hard to do.” Transcript

at 116. Again, we conclude that the evidence supports this finding.

B.    Reasonable Probability that Conditions Will Not be Remedied

      Father challenges the court’s conclusion that “[t]here is a reasonable probability

that the conditions that resulted in the children’s removal and reasons for the placement

outside the child’s home will not be remedied because [F]ather is unable to care for the

child.” Appellant’s Appendix at 7. Father argues that he was actively participating in

programs which provided for statutory time cuts totaling one year, and that he maintained

employment while incarcerated. He contends that DCS did not present evidence that he

had a history of alcohol and drug abuse or neglect. He points out that while he was


                                           15
incarcerated he had $4.34 per month garnished from his state pay at Westville

Correctional Facility for child support and DCS failed to present sufficient evidence of

his failure to support S.T. Father also asserts that his criminal history did not prevent him

from caring for S.T. in the past and that the majority of his criminal offenses occurred

prior to S.T.’s birth. DCS posits that Father’s current condition of being incarcerated and

habitual pattern of criminal activity related to violence and substance abuse demonstrate

that there is a substantial probability of future neglect or deprivation.

       To determine whether a reasonable probability exists that the conditions justifying

a child’s continued placement outside the home will not be remedied, the trial court must

judge a parent’s fitness to care for his children at the time of the termination hearing and

take into consideration evidence of changed conditions. In re J.T., 742 N.E.2d 509, 512

(Ind. Ct. App. 2001), trans. denied. However, the trial court must also “evaluate the

parent’s habitual patterns of conduct to determine the probability of future neglect or

deprivation of the child.” Id.

       We also observe that a parent’s character is at issue in proceedings to terminate

parental rights. See Matter of D.G., 702 N.E.2d 777, 780 (Ind. Ct. App. 1998) (holding

that specific instances of character, including evidence regarding a previous termination

of parental rights, is admissible character evidence in a subsequent termination

proceeding). Indeed, a parent’s character is an integral factor in assessing a parent’s

fitness and in determining the child’s best interest. Id. Also, this court has previously

observed that in deciding whether to terminate a parent’s parental rights, a court may

properly consider evidence of that parent’s criminal history, drug and alcohol abuse,


                                              16
history of neglect, failure to provide support, and lack of adequate housing and

employment. In re N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App. 2013). This is because

although a court must judge a parent’s fitness to care for his or her child at the time of the

termination hearing and take into consideration evidence of changed conditions, it must

also, due to the permanent effect of termination, evaluate the parent’s habitual patterns of

conduct to determine the probability of future neglect or deprivation of the child. Id.

       The record reveals that Father’s criminal history includes offenses committed prior

to S.T.’s birth. Specifically, in February 1998, Father pled guilty to operating while

intoxicated as a class A misdemeanor. In August 2001, Father was charged with fleeing

from law enforcement as a class A misdemeanor, public intoxication as a class B

misdemeanor, disorderly conduct as a class B misdemeanor, and battery as a class B

misdemeanor. Father pled guilty to resisting law enforcement as a class A misdemeanor

and battery as a class B misdemeanor, and the remaining counts were dismissed. In

August 2002, Father was convicted of operating a vehicle while intoxicated as a class D

felony and possession of marijuana as a class A misdemeanor. On August 5, 2005,

Father was sentenced to one and one-half years with one year suspended for possession

of methamphetamine as a class D felony. That same month, Father was sentenced to 180

days for battery as a class A misdemeanor under another cause number.

       S.T. was born on September 17, 2006, and less than a year later in July 2007,

Father was sentenced to three years for domestic battery as a class D felony and a

concurrent sentence of one year for possession of marijuana as a class A misdemeanor

with all but 180 days suspended. On January 3, 2008, Father’s probation officer filed a


                                             17
petition for probation violation, and Father admitted the violation on March 10, 2008. In

October 2009, Father was convicted of criminal trespass as a class A misdemeanor and

battery as a class B misdemeanor and was sentenced to 180 days for each offense. On

December 10, 2009, Father was sentenced to ninety days for resisting law enforcement as

a class A misdemeanor for an offense committed on July 1, 2009. Under another cause

number, Father was sentenced that same day to fifteen years for manufacturing

methamphetamine as a class B felony with five years suspended for an offense

committed on April 20, 2009.

      With respect to his substance abuse, we observe that on cross-examination, he

testified that he completed a substance abuse treatment program through probation in

LaGrange County in 2008, that he had charges in 2009 for manufacturing

methamphetamine and possession of marijuana, and that it was safe to say that he did not

benefit from the substance abuse program.

      At the time of the termination hearing, S.T. was approximately six and one-half

years old, and Father had been incarcerated for over three and one-half years. This court

will reverse a termination of parental rights “only upon a showing of ‘clear error’ – that

which leaves us with a definite and firm conviction that a mistake has been made.”

Matter of A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997) (quoting Egly v. Blackford

Cnty. Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1235 (Ind. 1992)). Father’s arguments

amount to an impermissible invitation to reweigh the evidence. See In re D.D., 804

N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied. We find no error here.




                                            18
       For the foregoing reasons, we affirm the trial court’s involuntary termination of

Father’s parental rights to S.T.

       Affirmed.

ROBB, C.J., and BARNES, J., concur.




                                          19